Citation Nr: 0112201	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-33 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a prior claim for Department of Veterans Affairs (VA) 
benefits previously denied based on the character of the 
appellant's discharge.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The appellant served on active duty from February 1979 to 
December 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1997 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that the character of the appellant's discharge was a 
bar to VA compensation benefits.

The Board notes that inasmuch as the appellant's discharge 
had previously been determined - by the RO in a June 1980 
administrative decision - to be under dishonorable conditions 
for VA purposes (and a bar to all VA benefits save certain 
health care benefits), the claim currently in appellate 
status is as listed on the title page of this REMAND.  


REMAND

In his December 1997 substantive appeal (VA Form 9), the 
appellant requested a hearing at the RO before a member of 
the Board (i.e. a Travel Board hearing).  However, according 
to correspondence received in May 2000, he withdrew this 
request and instead requested that a hearing be held before a 
hearing officer at the RO.  

Thereafter, the RO scheduled a hearing for February 21, 2000, 
however, the appellant failed to appear for this hearing.  In 
April 2001, a copy of a February 26, 2001, statement from the 
appellant was received at the Board via facsimile 
transmittal.  In it, the appellant requested the scheduling 
of another RO hearing, explaining that he got the date of his 
previous hearing mixed up.  In order to afford the appellant 
full due process, the Board finds that another RO hearing 
should be scheduled.

Accordingly, this case is hereby REMANDED for the following 
action:


1.  The RO should schedule the appellant 
for a hearing before a hearing officer at 
the RO at the earliest available 
opportunity, with appropriate notice to 
him and his representative.  

2.  The RO should also develop the 
appellant's claim to the extent necessary 
in light of the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

3.  Thereafter, the RO should determine 
whether new and material evidence has 
been received to reopen a prior claim for 
VA benefits previously denied based on 
the character of the appellant's 
discharge.  Unless the benefits sought 
are granted to the appellant's 
satisfaction, he and his representative 
must be provided with a supplemental 
statement of the case and be given the 
appropriate time period to respond before 
this case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




